Citation Nr: 0706466	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-10 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a plantar wart of the right great toe.

2.  Entitlement to a compensable disability rating for 
plantar warts of the left heel.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1993 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, in part, denied the 
veteran's claim of entitlement to a rating in excess of 0 
percent for plantar wart, bilateral.  In a March 2005 
Statement of the Case, the RO granted a disability rating of 
10 percent for plantar wart on the ball of the veteran's 
right foot under the first metatarsophalangeal joint, a 
disability rating of 10 percent for plantar wart of the right 
great toe, and a 0 percent disability rating for two plantar 
warts of the left heel.  The veteran perfected a timely 
appeal of the ratings for the right great toe and two plantar 
warts of the left heel.


FINDINGS OF FACT

1.  The veteran's right great toe plantar wart is not 
productive of impairment of right foot function analogous to 
moderately severe or severe or severe foot injury, is not 
deep, does not cause limited motion, and does not exceed 12 
square inches in area.

2.  The veteran's left heel warts are no longer present, have 
no residual scarring, and currently cause the veteran no pain 
or limitation of left foot function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for plantar wart of the right great toe have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.1, 
4.3, 4.7, 4.20, 4.27, 4.71a, 4.118, 4.119 Diagnostic Codes 
5284, 7801, 7802, 7803, 7804, 7819 (2003, 2006).

2.  The criteria for a compensable disability rating for 
plantar warts of the left heel have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.20, 4.27, 4.71a, 4.118, 4.119, Diagnostic Codes 5284, 
7801, 7802, 7803, 7804, 7819 (2003, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
March 2004 letter from the AOJ to the veteran, which informed 
her of what evidence was required to substantiate her claim 
and of her and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in her possession to the AOJ.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was 
provided to the veteran by VA in a March 2006 letter.  
However, as the Board concludes below that the preponderance 
is against the veteran's claims for increased ratings, any 
questions as to the appropriate effective dates to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, two VA compensation examinations, and 
written statements from the veteran.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

Increased Disability Ratings

The veteran argues that she is entitled to a disability 
rating in excess of 10 percent for a plantar wart of the 
right great toe, and to a compensable disability rating for 
plantar warts of the left heel.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The veteran's 
statements describing the symptoms of his service-connected 
disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

Plantar warts are not listed under any Diagnostic Code in 
VA's Schedule.

An unlisted disorder may be rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis, or those not fully supported by clinical and 
laboratory findings.  Ratings assigned to organic diseases 
and injuries are not assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's plantar warts are rated under Diagnostic Code 
7819, and are thus rated by analogy under the criteria for 
benign skin neoplasms.  See 38 C.F.R. §§ 4.20, 4.27.

The Board notes that, effective August 30, 2002, regulations 
regarding the evaluation of skin disease were revised.  See 
67 Fed. Reg. 49,590-99 (2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the veteran 
was awarded an effective date for her disability ratings 
prior to August 30, 2002, the Board will consider the 
regulations in effect both prior to and since August 30, 
2002.  The Board observes, however, that when an increase is 
warranted based solely on the revised criteria, the effective 
date for the increase cannot be earlier than the effective 
date of the revised criteria.  See 38 U.S.C.A. § 5110(g); 
VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 30, 2002, new benign skin growths are to be 
rated as scars, disfigurement, etc.  38 C.F.R. § 4.119, 
Diagnostic Code 7819 (2002).  Under the old criteria for 
scars, disfiguring scars of the head, face or neck are rated 
under Diagnostic Code 7800, and burn scars are rated under 
Diagnostic Codes 7801 and 7802.  See 38 C.F.R. § 4.119, 
Diagnostic Codes 7800-7802 (2002).  Superficial scars that 
are poorly nourished with repeated ulceration, or that are 
tender and painful on objective demonstration, warrant a 10 
percent rating.  38 C.F.R. § 4.119, Diagnostic Codes 7803, 
7804 (2002).  Other scars are rated on limitation of function 
of the part affected.  38 C.F.R. § 4.119, Diagnostic Code 
7805 (2002).

Beginning August 30, 2002, under Diagnostic Code 7819, benign 
skin neoplasms are rated as disfigurement of the head, face, 
or neck, as scars (Diagnostic Codes 7801, 7802, 7803 or 
7804), or as impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.

Under Diagnostic Code 7801, a 10 percent disability rating is 
warranted for scars, other than head, face, or neck, that are 
deep or that cause limited motion that have an area or areas 
exceeding 6 square inches; a 20 percent rating is warranted 
when the area or areas exceeds 12 square inches, a 30 percent 
rating is warranted when the area or areas exceeds 72 square 
inches, and a 40 percent rating is warranted when the area or 
areas exceeds 144 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.

Under Diagnostic Code 7802, scars, other than head, face or 
neck that are superficial and that do not cause limited 
motion warrant a 10 percent rating when the scar area or 
areas is 144 square inches or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

Under Diagnostic Code 7303, unstable superficial scars 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7303.

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

Functional loss of the foot due to injury is rated under 
Diagnostic Code 5284.  Under Diagnostic Code 5284, moderate 
foot injury warrants a 10 percent evaluation, moderately 
severe foot injury warrants a 20 percent evaluation, and 
severe foot injury warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Initially, the Board notes that during the appeals period, 
from the period of April 7, 2005 to July 1, 2005, the veteran 
received a 100 percent disability rating in connection with 
surgery on April 7 to plantar warts on the veteran's right 
foot.  Therefore, any pain or impairment of right foot 
function during that period is accounted for in that 
temporary 100 percent disability rating.

The veteran was afforded a VA compensation examination in 
July 2004.  On physical examination, the veteran was noted to 
walk in a regular state with no limp and no walking cane.  On 
right foot examination, there were two plantar warts on the 
plantar surface of the right great toe area, with one located 
blow the metacarpal phalangeal joint area, and the other at 
the interphalangeal joint area.  Both were tender to touch, 
with no ulceration and no discharge.  There was no pes 
planus, no hammertoe, no scaly lesion, no evidence of fungal 
infection, no skin breakdown, and no limitation of motion of 
the toes and ankle joint.  On examination of the left foot, 
one small plantar wart was noted at the ball area, painful to 
touch, with no evidence of inflammation.  There were no other 
plantar warts noted on the left foot, no callus formation, no 
skin breakdown, no scaly lesion, and no evidence of fungal 
infection.  The veteran was diagnosed as having plantar wart, 
bilateral.

VA medical treatment records from February, March, and April 
2005 indicate complaints of pain associated with right foot 
plantar warts.  On examination, such warts were noted to be 
tender to palpation.  The record is negative, prior to April 
7, 2005, for indications of functional loss of the veteran's 
right or left foot due to plantar warts.

On May 2005 VA outpatient examination, following the 
veteran's wart removal surgery, it was noted that the veteran 
was having very little pain from her right foot warts, and 
that the wart areas had almost healed with no evidence or 
wart regrowth at that point.

On September 2005 VA outpatient examination, the veteran was 
noted to be doing well, to have some minor scarring and 
hyperkeratosis of the operative site.  The veteran was 
assessed as having resolved right foot warts, and it was 
noted that the veteran could return to full duty without 
restrictions.

The veteran was afforded a second VA compensation examination 
in February 2006.  On right foot examination, the veteran was 
noted to have no evidence of plantar warts, with a .75 
centimeters times .75 centimeters area on the proximal end of 
the right great toe plantar surface core seen and no evidence 
of any verrucous tissue.  With respect to the left foot, the 
veteran reported that, by and large, the problems in that 
foot had disappeared following some treatments that were 
given, and that she had no problems with the left foot at the 
present time.  On physical examination, the veteran had no 
evidence of plantar warts on the left foot, and the left foot 
was completely normal, with no scarring of any significance 
on the plantar surface.  On examination of function of the 
feet, there was no change in motion with repetitive motion, 
with full range of motion of the feet, no abnormality of 
gait, no abnormal shoe wear pattern, skin and vascular 
examination completely normal, no difference in posture, no 
hammertoe, no high arch, no clawfoot, no flatfoot, no hallux 
valgus, and no other deformity noted.  The veteran was 
diagnosed as having plantar warts of the feet, now not 
present on the left foot at present, status post resection, 
with residuals on the right foot.

In light of the evidence, the Board finds a preponderance of 
the evidence to be against both the veteran's increased 
rating claim for a right great toe plantar wart and her 
increased rating claim for left heel planter warts.  
Initially, the Board notes that, under the criteria existing 
prior to August 30, 2002, the veteran cannot receive a 
disability rating under Diagnostic Codes 7800, 7801, or 7802 
for either claim, as plantar warts are not disfigurement of 
the head, face, or neck, and are not burn scars.

With respect to the right great toe plantar wart, 10 percent 
is the highest rating permitted under Diagnostic Codes 7803 
and 7804, prior to August 30, 2002, as well as the highest 
rating permitted under Diagnostic Codes 7802, 7803, and 7804, 
beginning August 30, 2002.  Also, as the veteran's right 
great toe plantar wart has never been noted to be deep or to 
cause limited motion, and does not exceed 12 square inches in 
area, a rating in excess of 10 percent is not warranted under 
the criteria for Diagnostic Code 7801, beginning August 30, 
2002.  Finally, the record has at no point reflected that the 
veteran suffers impairment of right foot function analogous 
to moderately severe or severe or severe foot injury due to 
her right great toe plantar wart, and thus a rating of excess 
of 10 percent under Diagnostic Code 5284 is not warranted.

With respect to the veteran's left heel plantar warts, the 
Board recognizes that on VA examination in July 2004, the 
veteran was noted to have a plantar wart on her left foot 
that was tender to palpation.  However, on the more recent 
February 2006 examination, according to both the report of 
medical history given by the veteran and the examination 
conducted by the VA physician, the veteran's left heel warts 
were no longer present, she had no residual scars, and no 
pain or limitation of left foot function were caused by 
plantar warts at that time.  As the veteran does not have 
scars that are poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, unstable, or 
deep, that have an area or areas exceeding 144 square inches, 
or that cause limited motion or foot function, the Board 
determines that the veteran's left heel plantar warts do not 
warrant a compensable disability rating under Diagnostic 
Codes 7803 or 7804, prior to August 30, 2002, Diagnostic 
Codes 7801-7804, beginning August 30, 2002, or Diagnostic 
Code 5284.

Accordingly, neither a disability rating in excess of 10 
percent for a right great toe plantar wart, nor a rating in 
excess of 0 percent for left heel plantar warts, is warranted 
in the instant case.

Although the veteran may believe that her current ratings do 
not adequately reflect her degree of disability, she is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of her disabilities has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for plantar wart of the right great toe is denied.

Entitlement to a compensable disability rating for plantar 
warts of the left heel is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


